Citation Nr: 0707422	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  96-34 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.    



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971, including service in the Republic of Vietnam 
from March to October 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which implicitly found that new and 
material evidence had been presented, reopened the claim, and 
denied service connection for PTSD.  

This case was remanded in May 1999 for additional 
development.  The requested development was completed, and 
the case was returned to the Board.  This case was again 
remanded by the Board in May 2005 to schedule a requested 
videoconference personal hearing.  In August 2005, the 
veteran withdrew the request for a videoconference hearing, 
and requested a RO hearing, which was conducted in April 
2006.  The case has now been returned to the Board for 
further appellate consideration.

The veteran and lay witness have appeared and testified at 
personal hearings at the RO in December 1996, and before the 
Board in October 1998, and the veteran testified at the RO in 
April 2006.  Written transcripts of the hearing testimony are 
included in the record.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied in an October 1985 rating decision, and the RO 
notified the veteran of this decision on November 1, 1985; 
the veteran entered a notice of disagreement with that 
decision in September 1986; the RO issued a statement of the 
case on October 10, 1986; and the veteran did not enter a 
substantive appeal within one year of notice of the decision 
or within 60 days of issuance of the statement of the case. 

2.  The evidence associated with the claims file subsequent 
to the October 1985 rating decision is new and, by itself or 
in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for PTSD.

3.  The weight of the competent medical evidence is in 
relative equipoise on the question of whether the veteran has 
a diagnosis of PTSD; the evidence establishes in-service 
incurrence of the stressful events and medical evidence of a 
nexus between diagnosed PTSD and the stressful events in 
service.


CONCLUSIONS OF LAW

1.  The October 1985 rating decision to deny service 
connection for PTSD became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The additional evidence associated with the file since 
the RO's October 1985 rating decision to deny service 
connection for PTSD is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. 2007) (Mayfield III), the Federal 
Circuit Court held that, as a matter of law, the provision of 
adequate notice followed by a readjudication of the claim in 
a statement of the case or supplemental statement of the case 
cures any timing problem associated with inadequate notice or 
lack of notice prior to an initial adjudication. 

Collectively, VA notice and duty to assist letters dated in 
February 2003, March 2006, and December 2006 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish the underlying benefits sought (service 
connection for PTSD), of what VA would do or had done, and 
what evidence the appellant should provide, and informed the 
appellant that it was the appellant's responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim.  The appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claim, including by submission of 
statements and arguments presented by the representative 
organization.  

VA medical records, VA hospital examination reports and 
medical opinion, private treatment records and 
hospitalization reports and medical opinions, records from 
the US Social Security Administration (SSA), and other lay 
statements and personal hearing testimony have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  In compliance with the 
Board's February 1999 remand, the RO obtained records from 
SSA, obtained VA hospitalization records, insured private 
hospitalization records were in the file, then readjudicated 
the appellant's claim and issued multiple Supplemental 
Statements of the Case.  In August 2005, the veteran withdrew 
the request for a videoconference hearing, which had been the 
subject of the May 2005 Board remand.  The Board finds that 
VA has substantially complied with the Board's remands with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

Because the full benefits sought on appeal (service 
connection for PTSD) are being granted by this Board 
decision, no further notice or assistance to the appellant is 
required.  To the extent that there may be any deficiency of 
notice or assistance, including any failure to provide 
adequate notice regarding the requirements to reopen a claim 
on the basis of new and material evidence, there is no 
prejudice to the appellant in proceeding with these issues 
because of the favorable nature of the Board's decision 
(grant of service connection for PTSD).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

New and Material Evidence

The veteran's claim for service connection for PTSD was 
denied in an October 1985 rating decision.  The RO notified 
the veteran of this decision on November 1, 1985, the veteran 
entered a notice of disagreement with that decision in 
September 1986, and the RO issued a statement of the case on 
October 10, 1986.  Thereafter, because the veteran did not 
enter a substantive appeal within one year of notice of the 
decision or within 60 days of issuance of the statement of 
the case, the October 1985 rating decision to deny service 
connection for PTSD became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the 
actions of the RO, the Board has a legal duty to address the 
"new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the notice and 
duty to assist statutes at 38 U.S.C.A. §§ 5103 and 5103A 
apply only to a claim to reopen a finally decided claim that 
was received on or after August 29, 2001.  38 C.F.R. 
§ 3.159(c).  As the veteran in this case filed his claim to 
reopen in February 1994, prior to the August 29, 2001 
effective date for regulatory change of the new and material 
evidence requirement, the changes to the definition of new 
and material evidence at 38 C.F.R. § 3.156(a) do not apply; 
the definition of new and material evidence in effect prior 
to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new 
and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the final October 
1985 RO rating decision.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the October 1985 RO rating 
decision is new and, by itself or in connection with evidence 
previously assembled, is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for PTSD.  

The basis for the October 1985 rating decision denial of 
service connection for PTSD was that there was that there was 
no verified in-service stressful event.  The additional 
evidence received since the time of the October 1985 rating 
decision includes military unit histories of the veteran's 
unit during his Vietnam service that substantiates various 
reported in-service stressful events.  For these reasons, the 
Board finds that the additional evidence of record, 
especially the military unit histories, is new and material, 
and the claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The Board notes that this criteria was revised 
on June 18, 1999.  The Board also notes that VA has changed 
the criteria set forth in 38 C.F.R. § 3.404(f) pertaining to 
service connection for PTSD twice during the pendency of this 
appeal.  See Direct Service Connection (Post-Traumatic Stress 
Disorder), 64 Fed. Reg. 32,808 (June 18, 1999).  The second 
amendments became effective March 7, 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. § 3.304(f) (2006)).  The 1998 and 1999 
criteria for evaluating PTSD claims are substantially the 
same, as both versions of the regulations require medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1998), (2006).  The 1999 
amendments primarily codified the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Cohen 
v. Brown, 10 Vet. App. 128 (1997), and brought 38 C.F.R. 
§ 3.304(f) in line with the governing statute, 38 U.S.C.A. § 
1154(b) (West 2002), which relaxed certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  The Board notes that the 2002 amendments pertain 
to PTSD claims resulting from personal assault; however, the 
veteran's claim is not based on a personal assault.  38 
C.F.R. § 3.304(f) (2006).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f) (2006); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show 
that the veteran actually engaged the enemy in combat.  
VAOPGCPREC 12-99.  The veteran's DD Form 214 does not reflect 
that he received any awards, citations, or decoration 
denoting having served in combat in Vietnam, although he did 
participate in counter insurgency military campaigns.  The 
evidence does not show that the veteran's unit directly 
participated in combat with the enemy. 

The veteran contends that he has PTSD that is related to in-
service stressful events during his active duty service in 
Vietnam from March to October 1970.  Through his 
representative, the veteran contends that the additional 
evidence of record constitutes new and material evidence to 
reopen, and grant on the merits, a claim for service 
connection for PTSD.  The in-service stressful events the 
veteran has reported in writing, during treatment, and at the 
personal hearings include attacks on the veteran's base; a 
civilian Vietnamese bus hitting a mine with casualties and 
injuries; learning of land mine explosion, death and injuries 
to a member of his battalion; and driving multiple truck 
convoys through mined and grenade booby trapped areas.

Turning to the merits of the reopened claim, the veteran had 
active duty service from February 1969 to January 1971, 
including service in the Republic of Vietnam from March 26, 
1970 to October 12, 1970.  The veteran's DD Form 214 and 
service personnel records show that his military occupational 
specialty was a motor vehicle operator, he earned the Vietnam 
Campaign Medal, and he participated in three counter 
insurgency operations in Vietnam in March and August 1970.

The "incidents" or "enemy activities" reported in the unit 
histories obtained from the Marine Corps Historical Center 
verified that there were various mortar attacks, multiple 
rocket attacks (September 1970), small arms fire, and sniper 
attacks on the veteran's base and Engineering Battalion 
(April and June 1970); a civilian Vietnamese bus hit a mine 
and resulted in 23 casualties and 14 wounded (May 1970); land 
mine explosion and injuries to a member of the veteran's 
battalion (May 1970); and that the veteran's unit (Company 
"B") drove multiple daily truck convoys through mined and 
grenade booby trapped areas.  The unit histories are replete 
with documentation of numerous booby traps and mines set, and 
shows that the veteran's unit went on daily convoys, 
traveling many miles over the highways and areas where 
multiple types of explosives were either found and destroyed 
or were discharged and resulted in some type of explosion and 
damage, and that the veteran's unit (Company "B") conducted 
multiple mine sweeps and deactivated various explosive 
devices.

Based on this evidence, the Board finds that the reported in-
service stressful events of attacks on the veteran's base, a 
civilian Vietnamese bus hitting a mine with casualties and 
injuries, learning of land mine explosion, death and injuries 
to a member of his battalion, and driving multiple truck 
convoys through mined and grenade booby trapped areas have 
been verified.  In so finding, the Board has considered 
Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the claimant's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Resolving reasonable doubt 
on this question in the veteran's favor, the Board finds that 
these reported stressors occurred; therefore, these stressful 
events are considered verified by the evidence of record.  

The Board further finds that the weight of the competent 
medical evidence is at least in relative equipoise on the 
question of whether the veteran currently has a diagnosis of 
PTSD that is related to in-service stressful events.  There 
are multiple VA and private medical treatment, 
hospitalization, and examination reports that variously 
attribute the veteran's psychiatric symptoms to diagnoses of 
chronic and delayed-onset PTSD, schizo-affective disorder or 
paranoid type schizophrenia, depression, and organic brain 
syndrome (due to cerebrovascular accident in December 1980).  
The early histories presented by the veteran reflect reports 
of nightmares associated with recollections of violence in 
Vietnam.  The evidence also reflects that the veteran's 
memory has been impaired from the 1980 cerebral vascular 
accident, so the veteran's reports in 1982 of no previous 
history of nervous condition is unreliable.  The various 
diagnoses rendered since 1980 are from physicians, 
psychiatrists, and psychologists that either relate 
psychiatric symptoms only to organic brain syndrome, or 
reflect a separate diagnosis of PTSD that is clinically 
distinguished from the organic brain syndrome.  While the 
veteran undoubtedly has some degree of psychiatric impairment 
from the post-service cerebrovascular accident, the Board 
finds that the competent medical evidence of record for and 
against the veteran's claim is at least in relative equipoise 
on the question of whether the veteran currently has a 
diagnosis of PTSD.  

The record reflects competent medical diagnoses of PTSD that 
have been attributed at least in part to the verified in-
service stressful events during the veteran's Vietnam 
service.  VA treatment records in June and July 1984 reflect 
a history of psychiatric symptoms, including nightmares, 
since Vietnam that were indicated by the treating 
professional to be PTSD symptoms.  The December 1984 to 
January 1985 VA hospitalization report shows a diagnosis of 
delayed PTSD that was based on the history of in-service 
stressful events that included being involved in mine 
sweeping operations (driving in dangerous areas where mines 
were located), being a truck driver in Vietnam, and that a 
fellow soldier was killed by a land mine in Vietnam.  A 
January to February 1986 VA hospitalization report reflects a 
diagnosis of PTSD based on reports of combat experiences in 
Vietnam.  A November 1998 letter from a private psychologist 
reflects a diagnosis of PTSD based on Vietnam experiences.  
Recently, a February 2006 letter from R. Benitez-Perez, M.D., 
reflects that, after a review of the medical evidence, the 
diagnosis was that the veteran had PTSD that was related to 
circumstances of military service.  For these reasons, and 
with the resolution of reasonable doubt in the veteran's 
favor, the Board finds that the veteran's diagnosed PTSD was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a). 


ORDER

New and material evidence has been received, the claim for 
service connection for PTSD is reopened, and service 
connection for PTSD is granted on the merits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


